Title: To James Madison from John H. I. Browere, 12 September 1825
From: Browere, John H. I.
To: Madison, James


        
          Most Excellent Sir
          Washington 12 Sept 1825
        
        Desirous that the Fine Arts may flourish in this may [sic] native country I made bold in requesting our venerated Friend & Benefactor, to submit to the Ordeal of my new and perfect mode of taking the human features and form. Ever anxious to please the American People, he condescended on the Eleventh, and nineteenth day of July last; the issue has been to us most favorable; a perfect fac-simile representation of our Beloved Guest, has been before the Public, who together with the General & our esteemed President Adams &c. unhesitatingly averred the faithful delineation of his features—by my hand. My success, therefore, has emboldened me to apply to His Excellency President Madison for a similar Boon, not doubting from his known urbanity that he will condescend to transmit me, in writing, an acquiescence. Attached to these lines I send recommendatory certificates from Gentlemen, who, I doubt not are personally known to his Excellency. Although they be too flattering to a young Artist still I trust they will substantiate the claims I have on the Public Confidence.
        Seeing then that the printed proposals to Governor Clinton’s Bust will explain the Motives which have induced me, to apply to his Excellency I will close by requesting that, should my application be unsuccessful, (which I pray may not be) that he will forgive the boldness of this indictio from a Stranger, and attribute the motives to over-zeal as the cause of handing down to Posterity the Countenances of those Men deemed by a free People as most worthy to have filled the Stations of Chief Magistrates. Wishing Peace health & prosperity I remain dr. Sir Yours most truly
        
          John H. I. Browere
        
        
          PS. At the solicitation of a committee of the Hon the Common Council, and gentlemen of the Highest celebrity in New York I removed to Washington for the valuable purpose of executing the Likenesses of President Adams Hon. Henry Clay, His excelles. Vice President Calhoun, &c &c. as

also Presidents Jefferson, Madison, Monroe to whom I have also applied. Yours most devotedly
          
            John H. I. BrowerePortrait & Historic Sculptor
          
        
      